DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 15, 2021 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the claims have overcome the rejections under 35 U.S.C. 112 previously set forth in the Non-Final Office Action mailed April 30, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (US 2006/0200178) in view of Berg et al. (USPN 5951495) in further view of Dorn et al. (US 2011/0137396).
Regarding claim 1, Hamel teaches a method for producing a tube system for medical applications (anastomosis device 10) comprising the steps of: - providing a guide wire (wire 22) tube (shaft 12) with at least one tube lumen (Figure 1B, lumen 24, drainage lumen 14, actuation wire lumen 16, and inflation lumen 18), wherein one of the at least one tube lumen is a guide wire-tube lumen (lumen 24; Figures 1A-1C);  - inserting the guide wire in a portion of the guide wire-tube lumen (Figure 1C; “Wire or cable 22 extends through a lumen 24 along at least a portion of a catheter shaft” [0024]); - fixing the guide wire in a desired axial position in the guide wire-tube lumen; and - providing an adhesive coating to the guide wire (“an adhesive 28 within at least a portion of lumen 24 for securing wire 22 so that it cannot move relative to lumen 24.” [0024]).
Hamel fails to explicitly teach providing the adhesive coating to the guide wire by: -- applying an adhesive in a low-viscosity fluid form at an adhesive application end of the guide wire, -- transporting the adhesive axially from the adhesive application end through an entire intermediate space between an outer wall of the guide wire and an inner wall of the guide wire-tube lumen until the adhesive reaches an end surface of the guide wire which lies opposite the adhesive application end, thereby completely filling the a tube section of the guide wire-tube lumen in which the guide wire is inserted with the adhesive, and -- curing the adhesive to form the adhesive coating. 
Berg teaches a method for producing a tube system for medical applications (guide catheter 10) comprising the steps of fixing a wire portion (braided wire tubular member 56) in a desired axial portion in a wire-tube lumen (lumen formed between molding sleeve 64 and tubular member 50; Figures 5 and 6); and providing an adhesive coating to the wire portion by applying an adhesive (adhesive means 68) in a low-viscosity fluid form (“Preferably a high temperature (350-400.degree. F.), soft (25D-50D) restraining seal in liquid form is injected into the cavity.” [Col 4, line 35-37]) at an adhesive application end of the wire portion (“adhesive means 68 is applied to the tubular member 50 proximate the restrained free ends 58 under the molding sleeve 64” [Col 7, line 35]), transporting the adhesive axially from the adhesive application end through an entire intermediate space between an outer wall of the wire portion  (“the adhesive means 58 is simply applied by depositing a bead of adhesive through a syringe or other applicator 69 around the circumference of the tubular member 50 at the distal end 66 of the molding sleeve 64. Capillary action assists in drawing the adhesive means 58 under the distal end 66 of the molding sleeve 64 between the tubular member 50, longitudinal surface 51 and molding sleeve 64.” [Col 7, line 38-45], see also [Col 4, lines 31-40]; Figure 6), and curing the adhesive to form the adhesive coating (“the adhesive means 58 is an ultraviolet light curable adhesive.” [Col 7, line 46]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Hamel such that the adhesive coating is provided by applying an adhesive in a low-viscosity fluid form at an adhesive application end of the guide wire, transporting the adhesive axially from the adhesive application end through an intermediate space between an outer wall of the guide wire and an inner wall of the guide wire-tube lumen until the adhesive reaches an end surface of the guide wire which lies opposite the adhesive application end, and curing the adhesive to form the adhesive coating based on the teachings of Berg to form a uniform adhesive coating along the length of the guide wire (Berg [Col 8, line 3]).
Modified Hamel in view of Berg fails to explicitly teach that providing the adhesive coating to the guide wire includes the step of completely filling the a tube section of the guide wire-tube lumen in which the guide wire is inserted with the adhesive. 
Dorn teaches a method for producing a tube system for medical applications (stent device delivery system 1) comprising the steps of providing a guide wire (pull member 27) and a tube (Figure 3) with a guide wire-tube lumen (formed between outer layer 39 and reinforcement layer 29); inserting the guide wire in a portion of the guide wire-tube lumen (“The pull member 27 is captured radially between the laminated outer layer 39 and the reinforcement layer 29.” [0092]); fixing the guide wire in a desired axial positon in the guide wire-tube lumen by providing an adhesive coating (glue layer 31) to the guide wire by completely filling a tube section of the 

Regarding claim 2, modified Hamel teaches the method according to claim 1. Modified Hamel fails to explicitly teach wherein the adhesive is transported within the guide wire-tube lumen via a capillary effect. Berg teaches a method for producing a tube system for medical applications (guide catheter 10) comprising the steps of fixing a wire portion (braided wire tubular member 56) in a desired axial portion in a wire-tube lumen (between molding sleeve 64 and tubular member 50; Figures 5 and 6) by applying an adhesive (adhesive means 68) in a low-viscosity fluid form at an adhesive application end (“adhesive means 68 is applied to the tubular member 50 proximate the restrained free ends 58 under the molding sleeve 64” [Col 7, line 35]), transporting the adhesive axially from the adhesive application end through a lumen via a capillary effect (“Capillary action assists in drawing the adhesive means 58 under the distal end 66 of the molding sleeve 64 between the tubular member 50, longitudinal surface 51 and molding sleeve 64.” [Col 7, line 42], see also [Col 4, lines 31-40]), and curing the adhesive 

Regarding claim 4, modified Hamel teaches the method according to claim 1. Modified Hamel fails to explicitly teach the tube and the guide wire are cut to a fixed length before the guide wire is inserted into the guide wire-tube lumen. Berg teaches a method for producing a tube system for medical applications (guide catheter 10/catheter assembly 80) comprising the step of fixing a wire portion (braided wire tubular member 56) in a desired axial portion in a wire-tube lumen (lumen formed between molding sleeve 64 and tubular member 50; Figures 5 and 6) of a tube (tubular member 50), wherein the tube and the guide wire are cut to a fixed length before the guide wire is inserted into the guide wire-tube lumen (“the tubular member 50 is cut to a discrete length slightly in excess of the length of a desired finished product. A braided wire tubular member 56 overlies a portion of the outside longitudinal surface 51 over a portion of the length of the tubular member 50. The braid 56 is preferably manufactured from metallic wire…In a preferred method of manufacture, the braid 56 is preformed into a braided wire tubular member 56 of required length which is sleeved over the tubular member 50.” [Col 6, line 64]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Hamel to include that the tube and the guide wire are cut to a fixed length before the guide wire is inserted into the guide wire-tube lumen based on the teachings of Berg to ensure that only a portion of the tube is reinforced by the guide wire, allowing for atraumatic ends to be formed within the tube system (Berg [Col 3, lines 19-33]) in a manner that limits material waste. 

wherein the wire 22 is shorter than the shaft 12).

Regarding claim 8, modified Hamel teaches the method according to claim 1, wherein the guide wire (wire 22/20) is an elongated wire formed of a single continuous strip of material (Figure 1C; “Cables or wires 20 may be solid lengths of material such as metal, plastic, fabrics, woven materials, and the like, or may instead be hollow tubular structures. Each cable or wire 20 may comprise more than one piece of the same or different materials that are woven or otherwise attached to each other along their lengths.” [0024]).

Regarding claim 9, modified Hamel teaches the method according to claim 1, wherein the tube (shaft 12) is a multi-lumen tube (Figure 1B, having lumen 24, drainage lumen 14, actuation wire lumen 16, and inflation lumen 18).

Regarding claims 10 and 11, modified Hamel teaches the method according to claim 1. Modified Hamel fails to explicitly teach the adhesive is a controlled hardening adhesive having a cyanoacrylate base. Berg teaches a method for producing a tube system for medical applications (guide catheter 10) comprising the steps of fixing a wire portion (braided wire tubular member 56) in a desired axial portion in a wire-tube lumen (between molding sleeve 64 and tubular member 50; Figures 5 and 6) by applying an adhesive (adhesive means 68) that is a controlled hardening adhesive having a cyanoacrylate base (“adhesives which are heat curable, catalyst curable or moisture curable can be utilized. These other adhesives can include: cyanoacrylates” [Col 7, line 50]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Hamel 

Regarding claim 12, modified Hamel teaches the method according to claim 1. Modified Hamel fails to explicitly teach the adhesive is cured by UV-radiation. Berg teaches a method for producing a tube system for medical applications (guide catheter 10) comprising the steps of fixing a wire portion (braided wire tubular member 56) in a desired axial portion in a wire-tube lumen (between molding sleeve 64 and tubular member 50; Figures 5 and 6) by applying an adhesive (adhesive means 68) that is cured by UV-radiation (“the adhesive means 58 is an ultraviolet light curable adhesive” [Col 7, line 46]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Hamel to include the use of an adhesive that is cured by UV-radiation based on the teachings of Berg to provide a uniform adhesive coating along the guide wire (Berg [Col 8, line 3]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (US 2006/0200178) in view of Berg et al. (USPN 5951495) in further view of Dorn et al. (US 2011/0137396) as applied to claim 1 above, and further in view of Frisbie et al. (USPN 5797856). 
Regarding claim 3, modified Hamel teaches the method according to claim 1. Modified Hamel fails to explicitly teach wherein transportation of the adhesive within the guide wire-tube lumen is promoted by creating a vacuum in the guide wire-tube lumen. Frisbie teaches a method for producing a tube system for medical applications (intravascular guide wire 11a; Figure 7) comprising fixing a guide wire (core wire 12a) in a desired axial positon in the guide wire-tube lumen (annular recess 24a) of a tube (hypotube 21a) by providing an adhesive coating (adhesive 64) to the guide wire by apply and transporting an adhesive by creating a vacuum in the guide wire-tube lumen (“A slight vacuum is then placed on the annular recess 24a by use of a conventional vacuum system 63 as shown in FIG. 7. Thereafter, additional adhesive 64 is introduced through the holes 61 into the annular recess 24a progressing from the distalmost hole towards the proximalmost hole 61 until there are provided a plurality of adhesive joints spaced apart longitudinally of the core wire 12a into the annular recess 24a.” [Col 4, line 24]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Hamel to include that transportation of the adhesive within the guide wire-tube lumen is promoted by creating a vacuum in the guide wire-tube lumen based on the teachings of Frisbie to ensure that the necessary amount of adhesive is present in the guide wire-tube lumen to allow the guide wire and tube to act as a unitary torsion body to aid in torque transmission from the proximal to distal end of the tube system (Frisbie [Col 4, lines 14-42]). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (US 2006/0200178) in view of Berg et al. (USPN 5951495) in further view of Dorn et al. (US 2011/0137396) as applied to claim 1 above, and further in view of Watanabe et al. (US 2014/0236125).
Regarding claim 6, modified Hamel teaches the method according to claim 1. Modified Hamel fails to explicitly teach the guide wire is a copper wire. Watanabe teaches a wire (catheter wire 10 having solid conductors 11) for a tube system for medical applications, wherein the wire is a copper wire (“The solid conductor 11 is formed of a metal excellent in conductivity, e.g., copper or copper alloy” [0034]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the guide wire used in the method of Hamel to be a copper wire based on the teachings of Watanabe to ensure that the guide wire has adequate elasticity and strength to support the tube system during use (Watanabe [0034]). 
silver-plated copper wire (“The shield layer 15 is formed by spirally winding a conductive metal wire around the outer periphery of the tape layer 14. Preferably, a silver-plated copper wire or a silver-plated copper alloy wire is used as the metal wire.” [0039]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the guide wire used in the method of Hamel to be a silver-plated copper wire based on the teachings of Watanabe to improve workability of the guide wire during formation and processing of the guide wire (Watanabe [0039]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamashita et al. (US 2014/0073928) discloses providing an adhesive coating to a tube system comprising the steps of applying an adhesive (32) low-viscosity fluid form ([0105]) and transporting the adhesive axially through an intermediate space ([0105]; Figure 5), and curing the adhesive ([0103-0105]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783   
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783